 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEXTER BROWN,                                      No. 2:19-cv-1227 MCE DB P
12                       Plaintiff,
13           v.                                          ORDER
14    GAVIN NEWSOM, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 17, 2019, plaintiff filed a motion to proceed in forma pauperis. (ECF No. 9).

21   Currently pending before the District Court Judge assigned to this action is the undersigned’s

22   recommendation that plaintiff as a three-strikes litigant within the meaning of 28 U.S.C. §

23   1915(g) be required to pay the administrative filing fees prior to proceeding with this action. (See

24   ECF No. 4).

25          Given that a ruling on the related findings and recommendations is outstanding, plaintiff’s

26   motion to proceed in forma pauperis is premature. As a result, it will be denied as such.

27   ////

28   ////
                                                         1
 1           Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma

 2   pauperis, filed October 17, 2019 (ECF No. 9), is DENIED, without prejudice, as premature.

 3   Dated: October 21, 2019

 4

 5

 6

 7   DLB:13
     DB/ORDERS.ORDERS.PRISONER.CIVIL RIGHTS/brow1227.ifp.den
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                               2
